DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 11/04/2021 has been entered. Claims 1 and 4-6 have been amended, and no claims have been added or cancelled. Accordingly, claims 1-6 are pending and are under examination.
Response to Arguments
The applicant’s amendment and arguments filed 11/04/2021 are persuasive to overcome the rejection under § 103 over Hamada, thus, the rejection has been withdrawn. However, in view of the amendment and further search and consideration, a new 103 rejection has been made.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (WO2015019876A1; cited in prior office action; US 20160175992 A1 cited for English translation; also cited in 12/31/2019 IDS). 
Regarding claims 1-2, Sawada discloses a Ni-Cr-Fe based alloy brazing filler material (Abstract) containing the following composition:
Element (wt %)
Instant claim 1
Sawada's composition
Location
Cr
15<Cr<30
15-30
Abstract
P
3<P<12
3-12
Abstract
Si
0<Si<8
0-8
Abstract
C
0.01<C<0.06
0-1
[0023], [0063]
Ti+Zr
0≤Ti+Zr<0.1
-
-
V
0.01<V<0.1
Mo+Co+Mn+V: 5% or less 
[0064], [0065]
Al
0≤Al<0.1
-
-
O
0.005<O<0.025
impurity
-
N
0.001<N<0.050
impurity
-
Nb
0≤Nb<0.001
-
-
Ni
Balance
Balance
Abstract
Mn
0≤Mn<1
Mo+Co+Mn+V: 5% or less 
[0064], [0065]
Fe
0≤Fe<30
15-30
Abstract
Co
0≤Co<10
Mo+Co+Mn+V: 5% or less 
[0064], [0065]
Mo
0≤Mo<5
Mo+Co+Mn+V: 5% or less 
[0064], [0065]
Cu
0≤Cu<5
2.1-7.5
Abstract


	With regard to Ti+Zr, Al, and Nb, Sawada is silent regarding the addition of these elements, thus it is understood that these elements are absent from Sawada’s composition, which claim 2.
With regard to the O and N contents, oxygen and nitrogen are present in the atmosphere in amounts of about 20% and 80% respectively; oxygen is generally reactive, while nitrogen is generally inert; thus, during processing and inevitable contact with the atmosphere, it is prima facie expected that a very small amount of oxygen may react with some of the elements, and a very small amount of nitrogen may diffuse into the composition such that they would be present as inevitable impurities in a non-zero amount, which meets the claimed non-zero O and N limitations.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
	Regarding claims 4-5, Sawada teaches the Ni-Cr-Fe based alloy brazing filler material as applied to claims 1 above, and as discussed in the rejection of claims 1-2 above, teaches the following overlapping ranges of elements:
Element (wt %)
Instant claim 1
Sawada's composition
Location
Mn
0≤Mn<1
Mo+Co+Mn+V: 5% or less 
[0064], [0065]
Fe
0≤Fe<30
15-30
Abstract
Co
0≤Co<10
Mo+Co+Mn+V: 5% or less 
[0064], [0065]
Mo
0≤Mo<5
Mo+Co+Mn+V: 5% or less 
[0064], [0065]


prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al., as applied to claim 1 above, and further in view of Adharapurapu et al. (US 20130316226 A1; of record).
Regarding claim 3, Sawada teaches the alloy composition as applied to claim 1 above, but is silent regarding including Nb in a non-zero amount.
Adharapurapu teaches a nickel-based braze alloy composition (Abstract), and further teaches including niobium in an amount of up to 5 wt %. Niobium provides good corrosion resistance and additionally behaves as a melting point depressant [0027], [0028], which would allow for optimizing the liquidus temperature [0027].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada to include niobium in an amount of up to about 5 wt %, to predictably improve the corrosion resistance and reduce the melting point of the braze composition.
In this case, with regard to inequality (2) (see instant claim 1), of 0.2 ≤ (0.24V% + 0.13Nb%)/C% ≤ 1.0, the composition of Sawada in view of Adharapurapu would still overlap with the claimed range of values in the inequality. For example, Adharapurapu teaches a 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, Sawada teaches the Ni-Cr-Fe based alloy brazing filler material as applied to claim 3 above, and as discussed in the rejection of claim 1 above, teaches the following overlapping ranges of elements:
Element (wt %)
Instant claim 1
Sawada's composition
Location
Mn
0≤Mn<1
Mo+Co+Mn+V: 5% or less 
[0064], [0065]
Fe
0≤Fe<30
15-30
Abstract
Co
0≤Co<10
Mo+Co+Mn+V: 5% or less 
[0064], [0065]
Mo
0≤Mo<5
Mo+Co+Mn+V: 5% or less 
[0064], [0065]


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738